DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 
Amendments
This action is in response to amendments filed on 26 April 2022. As per applicant’s request, claims 1, 8, 15 have been amended. Claims 1-21 are pending in the application.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 8, 15 and further search, claims 1, 8, 15 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1, 8, 15:
…
creating, for each of the plurality of copies, a candidate model by modifying a value of one or more hyper parameters of the copy of the model based on one or more scale factors to create a plurality of candidate models, wherein the one or more scale factors are determined based on one or more temporal changes indicating a shift from a first time period associated with a first amount of new advertisements to a second time period associated with a second amount, different from the first amount, of new advertisements, and the one or more temporal changes indicate a change of a weight associated with a type of learning of new advertisements associated with learning of the model and are detected from streaming ad- related data;
…

Regarding the cited limitations of claims 1, 8, 15 which do not appear to be taught by the prior art: Zhang teaches selecting a model related to advertisement selection and repeated updating the model until a condition is met. Drevo et al. teaches generating a plurality of copies of the model, adjusting hyperparameters for each copy based on scale factors and selecting one of the copies for model updating. Lu et al. teaches updating model hyperparameters based on scale factors associated with temporal changes related to the advertisement selection.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise hyperparameter scale factors for a plurality of candidate models, wherein the scale factors are based on temporal changes indicating a shift from one time period to a second time period of new advertisements which indicate a weight associated with a type of learning of new advertisements.
Therefore, the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 8, 15.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 8, 15 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125